77 U.S. 582 (1870)
10 Wall. 582
MILLER
v.
McKENZIE.
Supreme Court of United States.

*583 Mr. P. Phillips, on the part of the defendants, now moved to dismiss the case for want of jurisdiction.
Mr. T. Wilson, contra.
Mr. Justice NELSON delivered the opinion of the court.
It appears, from an inspection of the record, that the writ of error is defective in respect to the parties. It is therein recited that the proceedings are between Pitzer Miller and Larkin McKenzie, and others. This defect has been held so many times in this court as fatal to its jurisdiction that it need be but mentioned to require a dismissal of the case.
MOTION GRANTED.